NEWS FOR IMMEDIATE RELEASE February 24, 2011 For Further Information Contact: Paul M. Limbert President and CEO or Robert H. Young Executive VP & CFO (304) 234-9000 NASDAQ Trading Symbol: WSBC WesBanco Announces Increased Quarterly Cash Dividend Rate Wheeling, WV.WesBanco, Inc. (Nasdaq: WSBC) today announced an increase in the quarterly cash dividend rate to be paid to its shareholders to $0.15 per common share from the previous quarterly dividend rate of $0.14 per common share, or a 7.1% increase.The increased dividend will be payable on April 1, 2011 to shareholders of record on March 11, 2011. The WesBanco Board of Directors approved this most recent cash dividend increase based in part on the Company’s recent strong earnings achievements, as well as WesBanco’s strong capital position. The cash dividend increase represents an annualized cash dividend of $0.60 per common share. WesBanco, Inc. is a multi-state bank holding company of $5.4 billion in total assets providing banking services through 112 locations and 132 ATMs in West Virginia, Ohio and Pennsylvania.WesBanco’s banking subsidiary is WesBanco Bank, Inc., headquartered in Wheeling, West Virginia. WesBanco also operates an insurance brokerage company, WesBanco Insurance Services, Inc., and a full service broker/dealer, WesBanco Securities, Inc.
